Citation Nr: 0413673	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-34 666A	)	DATE
	)
	)


THE ISSUE

Whether a December 1998 decision by the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  

(The issue of entitlement to service connection for a left 
knee disability, to include degenerative arthritis, Docket 
No. 02-20 207A, is the subject of a separate decision).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active duty from July 1961 to August 1965.  

This case comes before the Board on motion by the veteran to 
revise or reverse a December 1998 Board decision on the basis 
of CUE.  


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in December 
2003 seeking the Board's review of a December 1998 Board 
decision to determine whether that decision involved CUE.

2.  The Board received notice in February 2004 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, the motion seeking the 
Board's review of a December 1998 Board decision to determine 
whether that decision involved CUE should be dismissed.  38 
C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative filed a motion with the Board in 
December 2003 seeking the Board's review of a December 1998 
Board to determine whether that decision involved CUE.  The 
Board received notice in February 2004 that the CUE review 
motion was being withdrawn.

A party may withdraw a motion to review a final Board 
decision to determine whether CUE exists in that decision.  
38 C.F.R. § 20.1404(f).  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).

ORDER

The motion is dismissed without prejudice to refiling.





                       
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 
103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not 
a final decision of the Board.  38 C.F.R. § 20.1409(b) 
(2003).  This dismissal removes your motion from the Board's 
docket, but you may refile the motion at a later date if you 
wish.


